MAYrnit

Os

A--

In VISA. PETITION Proceedings

VP 9-1-37037
Dec,ided 0' bloard lamuarp 12, 1050

Nonquota status—Adopted child of alien parent may qualify as "stepchild"
upon parent's marriage to United States citizen.
Foreign adoption which meets requirements of section 101(b) (1) (E) of act
results in adopted child's acquiring nonquota status as 'stepchild" under
section 101 (b) (1) (B) of act upon 1958 marriage of adoptive mother (previously single) to United States citizen husband.

BEFORE THE BOARD

Discussion: This case comes forward pursuant to certification.
The petitioner, a native-born citizen of the United States, seeks
nonquota status on behalf of the beneficiary as his stepchild. The
beneficiary was born in Japan on November 3, 1949, and was
adopted by the petitioner's Japanese wife, while single, under the
laws of Japan on April 20, 1953. Since the date of adoption the
child has been in the legal custody of and has been residing with
her adoptive mother. The a- doptive mother married the citioen petitioner on March 22, 1958.
Under section 101(a) (27) (A) of the Immigration and Nationality
Act a child of a United States citizen is eligible for nonquota,
immigrant status. The term "child" is defined in section 101(b) (1)
(B) to include an unmarried person under 21 years of age who is a
stepchild, provided the child had not reached the age of 18 years
at the time the marriage creating the status of stepchild occurred.
This section was expanded by the amendment of September 11,
1957 (Public Law 85-316) to include a child adopted while under
the age of 14 years 11 the child had thereafter been in the legal
custody of, and had resided with, the adopting parent or parents
for at least two years. The use of the term "adopting parent or
parents" in the alternative indicates that a single person, as well as
a married couple, might adopt a child under this section. The
adoption complies with the other provisions of section 101(b) (1)
(E) and also appears to constitute a legal adoption hi conformity
with the laws of Japan.
242

Prior to the enactment of the amendatory legislation of September 11, 1957, there was no provision for an adopted child in the
definition of "child" in section 101(b). The new legislation indiCa',O. a (Teel TO to liberalize the definition of a child to include not
only an adopted child but also an illegitimate child in relationship
to its natural mother, a status which was not available under the
original legislation. The general effect of modern statutory adoption is said to create a status between the adoptive parent and the
adopted child which is identical with that existing between a
natural parent and his child. 2 Corpus Juris Seoundum, § 55. The
amendment equated the ataltis of a properly adopted child to that of
a "child" as defined in section 101(b). For immigration purposes,
such an adopted child satisfies the definition of child in relation
to its adopting parent. Upon the inarriaLta of such adoptive parent
to a United States citizen while such child was under the age of
18 years, the adopted child became a stepchild and eligible for nonquota status.
Order: It is ordered that the decision of the district director
approving the petition for a nonquota status on behalf of the beneficiary be and the same is hereby approved.

240

